            Case 2:19-cv-02674-GAM Document 23 Filed 04/07/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY FERGUSON                                  :
                                                  :
       v.                                         :      CIVIL ACTION NO. 19-2674
                                                  :
POLICE OFFICER BENJAMIN KLOCK                     :
ET AL.                                            :


                                          ORDER

       This 7th day of April, 2021, it is hereby ORDERED that Defendant’s Motion to Dismiss

for Lack of Prosecution under Federal Rule of Civil Procedure 41(b), ECF 20, is GRANTED.

Plaintiff’s remaining claims are therefore DISMISSED with prejudice.




                                                         /s/ Gerald Austin McHugh
                                                         United States District Judge
